FILED

.lUN 3 [] ZUl'l
UNITED STATES l)lsrnicr coURT
FoR THE DISTRICT oF CoLUMBIA C‘§'a"';k‘:;l%t€`*,sé;l§:t;nd
DELoNTE FoRD,
Plaintiff,
v. civil Aaion NO. /9' "" //00

WILLIAM C. SMITH & COl\/IPANY, INC., et al.,

\_/\_/\_/\_/\_/H_/\_/\_/\_/

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint The Court will grant the application, and dismiss the

complaint

lt appears that an action has been brought against plaintiff in the Superior Court of the
District of Columbia, Landlord and Tenant Branch, and that plaintiffs "eviction is eminent
[sic]." Compl. at l. He drafts his complaint as if he were bringing a counterclaim against those
who initiated the Superior Court action. See id. For reasons unknown, plaintiff quotes two
provisions of the United States Constitution, one pertaining to the apportionment of taxes, see
U.S. CONST. art. I § 2 cl. 3, and the other granting to "[t]he Citizens of each State . . . all the
Privileges and immunities of Citizens in the several States," U.S. CONST. art. IV § 2. Plaintiff
makes a vague reference to a constitutionally protected right to property, see Compl. at 2, and,
lastly, demands a judgment in his favor and damages of "$l ,000,000,000.()0 USD or mineral

equivalent," id.

The Court has reviewed plaintiffs complaint. keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haines v. Kerner, 404 U.S. 519. 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). This complaint does not
demonstrate that plaintiffs claims "aris[e] under the Constitution, laws, or treaties of the United
States," 28 U.S.C. § 1331, notwithstanding plaintiffs mere suggestion of a constitutional right to
property. Nor does it appear that the parties are citizens of different States for purposes of
establishing diversity jurisdiction. See 28 U.S.C. § l332(a). Furthermore, the complaint fails to
articulate a claim showing plaintiff s entitlement to relief. Accordingly, the Court will dismiss

this action without prejudice. An Order consistent with this Memorandum Opinion is issued

/A/

Unitcd tate ist)(ct Jud e
DATE; L/ u,/l"l €j/b/,nd¢j¢y)

j

separately.